Citation Nr: 0302899	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  01-07 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), anxiety disorder, dyssomnia, and dysthymic 
disorder. 

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1946.  He was a prisoner of war (POW) of the German 
government from January 1, 1944 to May 1, 1945.  

Service connection for post-traumatic stress disorder, and 
peptic ulcer disease was denied by the Board in May 2000.  
These claims are being adjudicated on a de novo basis in 
accordance with Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, Section 7(b)(1) (2000).

This matter comes before the Board on appeal from a rating 
decision of April 2001, by the Columbia, South Carolina 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for PTSD and ulcers.

The Board further notes that, in a statement in support of 
claim (VA Form 21-4138), dated in April 2002, the veteran 
raised the issues of entitlement to service connection for 
heart disease, irritable bowel syndrome, diverticulitis, and 
increased ratings for peripheral neuropathy in both arms and 
hands resulting from cold weather exposure.  These claims 
have not been adjudicated by the RO, and are accordingly 
referred to the RO for initial consideration and appropriate 
action.  Bruce v. West, 11 Vet. App. 405 (1998).  


REMAND

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in August 2001, the veteran 
indicated that he desired to have a hearing before a member 
of the Board at the RO.  In a statement dated in August 2001, 
he again stated that he desired to have such a hearing.  A 
hearing has not yet been scheduled.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the veteran for a hearing before 
a Board Member at the RO. 

Thereafter the claim should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


